Name: Commission Decision of 16Ã December 2009 on a Community financial contribution for 2009 towards expenditure incurred by Member States for certain projects in the field of fisheries control, inspection and surveillance (notified under document C(2009) 9935)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  information and information processing;  fisheries;  EU finance;  international law
 Date Published: 2009-12-18

 18.12.2009 EN Official Journal of the European Union L 336/42 COMMISSION DECISION of 16 December 2009 on a Community financial contribution for 2009 towards expenditure incurred by Member States for certain projects in the field of fisheries control, inspection and surveillance (notified under document C(2009) 9935) (Only the Danish, German, Greek, Spanish, Italian, Latvian, Dutch, Portuguese, Romanian, Swedish and English texts are authentic) (2009/977/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Based upon the requests for Community co-finance that have been submitted by Member States in their fisheries control programmes for 2009, the Commission has adopted Decision 2009/746/EC (2), which has left some of the 2009 budget available for fisheries control unconsumed. (2) That unconsumed part of the 2009 budget should now be allocated by a new Decision. (3) In conformity with Article 21(2) of Regulation (EC) No 861/2006, Member States have been asked to submit requests for additional funding related to the priority areas defined by the Commission, i.e. automation and management of data, new technologies, and seminars in the area of illegal, unreported and unregulated (IUU) fishing. (4) On that basis and given budgetary constraints, requests for Community funding related to actions such as pilot projects, as well as the construction of patrol vessels and aircrafts, have been rejected since they were not dedicated to the priority areas defined above. (5) Applications concerning actions listed in Article 8(a) of Regulation (EC) No 861/2006 may qualify for Community funding. (6) Applications for Community funding are to comply with the rules set out in Commission Regulation (EC) No 391/2007 (3). (7) It is appropriate to fix the maximum amounts and the rate of the Community financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (8) In order to encourage investment in the priority actions defined by the Commission and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to the abovementioned priority areas should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (9) In order to qualify for the contribution, automatic localisation devices should satisfy the requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (4). (10) In order to qualify for the contribution, electronic recording and reporting devices on board fishing vessels should satisfy the requirements laid down by Commission Regulation (EC) No 1077/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007 (5). (11) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Community financial contribution for 2009 towards expenditure incurred by Member States for 2009 in implementing certain projects on monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(a) of Regulation (EC) No 861/2006. It establishes the amount of the Community financial contribution for each Member State, the rate of the Community financial contribution and the conditions on which such contribution may be granted. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2013. Payments made by a Member State after that deadline shall not be eligible for reimbursement. Unused budgetary appropriations related to this Decision shall be de-committed at the latest by 31 December 2014. Article 3 New technologies and IT networks 1. Expenditure incurred, in respect of projects referred to in Annex I, on the purchase of, installation and technical assistance for, computer technology and setting up of IT networks in order to allow efficient and secure data exchange in connection with monitoring, control and surveillance of fisheries activities shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. 2. In case of expenditure under Annex I that is related to vessel monitoring system (VMS), electronic recording and reporting systems (ERS) or illegal, unreported and unregulated (IUU) fishing, the co-finance rate referred to in paragraph 1 is set at 95 %. Article 4 Automatic localisation devices 1. Expenditure incurred, in respect of projects referred to in Annex II, on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a VMS shall qualify for a financial contribution of 95 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be limited to EUR 1 500 per vessel. 3. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Regulation (EC) No 2244/2003. Article 5 Electronic recording and reporting systems Expenditure incurred, in respect of projects referred to in Annex III, on the development, purchase, and installation of, as well as technical assistance for, the components necessary for ERS, in order to allow efficient and secure data exchange related to monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 95 % of the eligible expenditure, within the limits laid down in that Annex. Article 6 Electronic recording and reporting devices 1. Expenditure incurred, in respect of projects referred to in Annex IV, on the purchase and fitting on board of fishing vessels of ERS devices enabling vessels to record and report electronically to a Fisheries Monitoring Centre data on fisheries activities, shall qualify for a financial contribution of 95 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be limited to EUR 3 000 per vessel, without prejudice to paragraph 4. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established pursuant to Regulation (EC) No 1077/2008. 4. In case of devices combining ERS and VMS functions, and fulfilling the requirements laid down in Regulations (EC) No 2244/2003 and (EC) No 1077/2008, the financial contribution referred to in paragraph 1 of this Article shall be limited to EUR 4 500. Article 7 Training and exchange programmes 1. Expenditure incurred, in respect of projects referred to in Annex V, on training and exchange programmes of civil servants responsible for monitoring, control and surveillance tasks in the fisheries area shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. 2. In case of expenditure under Annex V that takes the form of seminars related to IUU fishing, the co-finance rate referred to in paragraph 1 is set at 95 %. Article 8 Total maximum Community contribution per Member State The total planned expenditure, the total expenditure for projects selected under this Decision, and the total maximum Community contribution per Member State allocated under this Decision are as follows: (in EUR) Member State Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Community contribution Denmark 3 638 843 1 143 733 1 057 867 Germany 2 426 282 1 017 000 828 400 Ireland 1 143 000 800 000 300 000 Greece 2 500 000 907 895 525 000 Spain 10 695 000 3 783 000 2 526 000 Italy 4 990 000 3 140 000 2 897 500 Latvia 15 652 15 652 14 869 Netherlands 1 910 000 450 000 427 500 Portugal 7 439 055 4 171 655 2 635 194 Romania 15 600 15 600 7 800 Sweden 1 550 000 700 000 600 000 United Kingdom 1 153 763 911 161 779 870 Total 37 477 195 17 055 696 12 600 000 Article 9 Addressees This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the Italian Republic, the Republic of Latvia, the Kingdom of the Netherlands, the Portuguese Republic, Romania, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 16 December 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 267, 10.10.2009, p. 20. (3) OJ L 97, 12.4.2007, p. 30. (4) OJ L 333, 20.12.2003, p. 17. (5) OJ L 295, 4.11.2008, p. 3. ANNEX I NEW TECHNOLOGIES AND IT NETWORKS (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Community contribution Denmark DK/09/08 44 000 0 0 DK/09/09 1 333 333 0 0 Sub-Total 1 377 333 0 0 Germany DE/09/12 3 782 0 0 DE/09/15 20 000 0 0 DE/09/16 9 000 0 0 DE/09/25 12 000 0 0 DE/09/26 112 500 0 0 DE/09/27 465 000 0 0 Sub-Total 622 282 0 0 Ireland IE/09/03 63 000 0 0 Sub-Total 63 000 0 0 Greece EL/09/06 1 500 000 750 000 375 000 EL/09/07 1 000 000 157 895 150 000 Sub-Total 2 500 000 907 895 525 000 Netherlands NL/09/18 585 000 0 0 NL/09/19 875 000 0 0 Sub-Total 1 460 000 0 0 Portugal PT/09/07 1 500 000 0 0 PT/09/08 1 500 800 0 0 PT/09/09 46 600 0 0 PT/09/10 220 000 0 0 Sub-Total 3 267 400 0 0 Romania RO/09/04 15 600 15 600 7 800 Sub-Total 15 600 15 600 7 800 Sweden SE/09/15 100 000 0 0 SE/09/16 500 000 0 0 SE/09/18 250 000 0 0 Sub-Total 850 000 0 0 United Kingdom UK/09/69 9 879 0 0 UK/09/71 1 395 0 0 UK/09/73 5 811 0 0 UK/09/74 6 973 0 0 UK/09/75 51 578 0 0 UK/09/76 5 811 0 0 UK/09/77 814 0 0 UK/09/78 2 529 0 0 UK/09/79 465 0 0 UK/09/80 5 113 0 0 UK/09/81 5 100 0 0 UK/09/83 7 670 0 0 UK/09/86 11 622 0 0 Sub-Total 114 760 0 0 Total 10 270 375 923 495 532 800 ANNEX II AUTOMATIC LOCALISATION DEVICES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Community contribution Germany DE/09/17 48 000 48 000 24 000 DE/09/18 12 000 0 0 DE/09/19 45 000 0 0 DE/09/20 20 000 0 0 DE/09/28 258 000 258 000 129 000 Sub-Total 383 000 306 000 153 000 United Kingdom UK/09/72 197 573 197 573 102 000 Sub-Total 197 573 197 573 102 000 Total 580 573 503 573 255 000 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Community contribution Denmark DK/09/11 100 000 0 0 DK/09/12 100 000 0 0 DK/09/13 133 333 0 0 DK/09/14 200 000 0 0 DK/09/15 166 667 0 0 DK/09/16 133 333 0 0 DK/09/17 284 444 0 0 Sub-Total 1 117 777 0 0 Germany DE/09/06 350 000 0 0 DE/09/07 50 000 0 0 DE/09/08 60 000 0 0 DE/09/09 30 000 0 0 DE/09/10 100 000 0 0 DE/09/11 120 000 0 0 Sub-Total 710 000 0 0 Ireland IE/09/04 80 000 0 0 IE/09/05 200 000 0 0 Sub-Total 280 000 0 0 Latvia LV/09/01 15 652 15 652 14 869 Sub-Total 15 652 15 652 14 869 Netherlands NL/09/20 450 000 450 000 427 500 Sub-Total 450 000 450 000 427 500 United Kingdom UK/09/68 116 220 0 0 UK/09/84 11 622 0 0 Sub-Total 127 842 0 0 Total 2 701 271 465 652 442 369 ANNEX IV ELECTRONIC RECORDING AND REPORTING DEVICES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Community contribution Denmark DK/09/10 1 080 000 1 080 000 1 026 000 Sub-Total 1 080 000 1 080 000 1 026 000 Germany DE/09/13 84 000 84 000 79 800 DE/09/21 105 000 105 000 99 700 DE/09/29 522 000 522 000 495 900 Sub-Total 711 000 711 000 675 400 Ireland IE/09/06 800 000 800 000 300 000 Sub-Total 800 000 800 000 300 000 Spain ES/09/36 3 753 000 3 753 000 2 502 000 ES/09/37 6 912 000 0 0 Sub-Total 10 665 000 3 753 000 2 502 000 Italy ITA/09/14 4 800 000 2 950 000 2 802 500 Sub-Total 4 800 000 2 950 000 2 802 500 Portugal PT/09/11 2 091 635 2 091 635 1 224 000 PT/09/12 1 993 500 1 993 500 1 329 000 Sub-Total 4 085 135 4 085 135 2 553 000 Sweden SWE/09/17 700 000 700 000 600 000 Sub-Total 700 000 700 000 600 000 United Kingdom UK/09/70 232 439 232 439 220 800 UK/09/82 453 256 453 256 430 572 UK/09/85 27 893 27 893 26 498 Sub-Total 713 588 713 588 677 870 Total 23 554 723 14 792 723 11 136 770 ANNEX V TRAINING AND EXCHANGE PROGRAMMES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Community contribution Denmark DK/09/19 63 733 63 733 31 867 Sub-Total 63 733 63 733 31 867 Spain ES/09/38 10 000 10 000 5 000 ES/09/39 20 000 20 000 19 000 Sub-Total 30 000 30 000 24 000 Italy IT/09/16 100 000 100 000 50 000 IT/09/17 90 000 90 000 45 000 Sub-Total 190 000 190 000 95 000 Portugal PT/09/13 86 520 86 520 82 194 Sub-Total 86 520 86 520 82 194 Total 370 253 370 253 233 061